Citation Nr: 1235542	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-37 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri



THE ISSUE

Entitlement to an effective date earlier than September 8, 2008 for the award of a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from January 1985 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the RO which granted an increased rating to 70 percent for schizoaffective disorder and entitlement to TDIU, each effective from September 8, 2008.  


FINDINGS OF FACT

1.  A claim for TDIU and an increased rating for service-connected schizoaffective disorder was received by VA on September 8, 2008.  

2.  By rating action in April 2009, the RO granted an increased rating to 70 percent for schizoaffective disorder and entitlement to TDIU; each effective from September 8, 2008, the date of receipt of claim.  

3.  Prior to September 8, 2008, the Veteran's only service-connected disability, schizoaffective disorder, was rated less than 70 percent disabling, and did not meet the criteria for entitlement to TDIU.  


CONCLUSION OF LAW

An effective date earlier than September 8, 2008, for an award of a TDIU is not warranted.  38 U.S.C.A. §§ 5101(a), 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(p)(r), 3.155, 3.156, 3.157, 3.341, 3.400(o)(2), 4.16(a) (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in September 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was also examined by VA during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Effective Dates - In General

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

As to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. §§ 3.157(b)(1), 3.155(a) (2011).  

38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  

VA regulations provide that a determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected within one year of the date that notice of the determination is mailed to the claimant.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.  While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201 (2011).  

A claim for TDIU, qualifies as a claim for increased disability compensation and is subject to the criteria under 38 U.S.C.A. § 5110(a) and (b)(2) and 38 C.F.R. § 3.400(o)(2), cited above.  Under those provisions, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  

A TDIU award of benefits itself, may be granted where the schedular rating is less than total, but when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  

Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

Factual Background & Analysis

Historically, service connection for schizoaffective disorder was initially granted by the RO in November 1991, and was rated 50 percent disabling from May 24, 1991, the day following discharge from service.  38 C.F.R. § 3.400(b)(2).  Subsequent claims for an increased rating were denied by the RO in March and April 1993 and July 1995.  

In March 2005, the Veteran's requested an increased rating for his schizoaffective disorder, and was subsequently scheduled for a VA examination in April 2005.  However, the Veteran failed to report for the examination and did not contact VA to request to be rescheduled, and his claim was denied by the RO in June 2005 under the provisions of 38 C.F.R. § 3.655(b).  In April 2006, the Veteran again requested an increased rating for his schizoaffective disorder and was examined by VA in September 2006.  By rating action in September 2006, the RO denied an increase in the 50 percent evaluation then assigned.  The Veteran and his representative were notified of these decisions and did not appeal.  

A claim for an increased rating was received from the Veteran in August 2007, and he was examined by VA in October 2007.  By rating action in November 2007, the RO denied the claim, and the Veteran subsequently filed a notice of disagreement.  A statement of the case was promulgated by the RO in November 2008.  However, the Veteran did not submit a substantive appeal or otherwise indicate a desire to perfect an appeal.  Thus, that rating decision became final.  

"The award of a disability rating less than 100 percent generally provides notice as to how the Secretary has rated a claimant's condition and serves as a final decision, if unappealed, with regard to entitlement to any higher disability rating associated with the underlying disability, including TDIU.  Locklear v. Shinseki, 24 Vet. App. 311, 316 (2011); see also, Ingram v. Nicholson, 21 Vet. App. 232(2007).  

With respect to the above decisions, the Board notes that while additional VA treatment records were received within one year of each of the rating decisions that denied an increased rating, those records did not contain any new or material findings, or otherwise suggest that the Veteran was unemployable due to his service-connected schizoaffective disorder, alone, or that he was entitled to a higher evaluation.  

Specifically, following the June 2005 rating decision, additional VA treatment records associated with the claims file in June 2006, showed that the Veteran was seen on several occasions between July 2005 and April 2006, primarily to obtain his medications and for follow-up routine care.  However, the clinical findings on those reports did not show that his schizoaffective disorder had worsened or that he was unemployable due to his service-connected disability.  

Similarly, the only medical report received within one year of the September 2006 rating decision that denied an increase rating, consisted of a September 2007 VA informed consent report concerning the Veteran's methadone treatment.  The report did not, however, provide any specific findings indicating that the Veteran's schizoaffective disorder had worsened or that he was unemployable due solely to his service-connected disability.  

While additional VA medical records were received within one year of the November 2007 rating decision that denied an increased rating, those records showed that the Veteran was hospitalized for his schizoaffective disorder in January 2008, and provided a basis for the assignment of a temporary total rating under the provisions of 38 C.F.R. § 4.29 by the RO in July 2008.  However, the additional reports did not show that his schizoaffective disorder had worsened such that a higher evaluation was warranted or that he was unemployable due to solely to the service-connected disability.  The fact that the RO assigned a 50 percent evaluation following the convalescence rating showed that the records were considered, but that a higher evaluation was not warranted.  

Thus, the Board finds that while some additional treatment records were received within one year of the rating decisions discussed above, the additional evidence was not material to the underlying claim.  That is, the medical reports, by themselves or when considered with the previous evidence of record, did not relate to an unestablished fact necessary to substantiate the claim for an increased rating or for a TDIU.  Accordingly, the Board finds that the additional evidence was not new and material under the provisions of 38 C.F.R. § 3.156(b), for purposes of establishing a pending claim.  

Finally, the Board notes that while the evidence showed that the Veteran was awarded a total disability rating by the Social Security Administration (SSA) in August 2005, the award was based entirely on private treatment records and an August 2005 disability examination diagnosis of bipolar disorder.  In this case, the Veteran is service-connected for a psychosis (schizoaffective disorder), not a neurosis (bipolar disorder).  Furthermore, the SSA records were not received by VA until September 2008.  

At the time of receipt of the Veteran's claim for TDIU in September 2008, his only service-connected disability, schizoaffective disorder, was rated 50 percent disabling.  Following a VA examination in September 2010, the RO granted an increased rating to 70 percent for schizoaffective disorder and entitlement to TDIU, each effective from September 8, 2008, the date of receipt of his claim for TDIU.  The Veteran expressed disagreement only as to the effective date assigned for the TDIU.  

Here, the RO granted entitlement to TDIU based on a September 2010 VA examiner's opinion that the Veteran was as likely as not unemployable due to a combination of his service-connected schizoaffective symptoms and opiate dependence, and assigned an effective date of September 8, 2008, the date of receipt of his claim for TDIU.  Prior to September 8, 2008, the Veteran did not meet the schedular criteria for a TDIU, nor was his service-connected disability, alone, shown to preclude substantially gainful employment.  Furthermore, there was no unadjudicated formal or informal claim for a TDIU that was pending before VA prior to the September 8, 2008 claim.  As such, the Board concludes that an effective date earlier than September 8, 2008 for the award of a TDIU is not warranted.  Thus, the appeal must be denied.  


ORDER

Entitlement to an effective date earlier than September 8, 2008 for the grant of TDIU, is denied.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


